UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6366


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CLEVELAND NELSON, a/k/a Cleve, a/k/a Fat Daddy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
Senior District Judge. (3:94-cr-00057-H-2)


Submitted:   September 15, 2014          Decided:   September 24, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland Nelson, Appellant Pro Se. Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleveland     Nelson    appeals   the    district    court’s   order

denying his 18 U.S.C. § 3582(c) (2012) motion for reduction of

sentence.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. Nelson, No. 3:94-cr-00057-H-2

(E.D.N.C.   Feb.    26,    2014).     We   deny     the   motion   for   summary

disposition and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument   would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                       2